 BRADLEY FLYING SERVICE,INC.437Bradley Flying Service, Inc.andOil,Chemical and AtomicWorkers International Union,AFL-CIO,Petitioner.Case No.1-RC-6170.May 8, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Alvin M. Glazerman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer, Bradley Flying Service, Inc., is a Connecticutcorporation with its principal place of business in Windsor Locks,Connecticut.The Employer is engaged in maintaining, fueling, andstoring aircraft, and in charting flying services. It repairs and over-hauls aircraft, sells fuel to scheduled airlines and privately ownedaircraft, and maintains hangar facilities for those who avail them-selves of this service. It holds an Air Carrier Operating CertificateNumber 1-1013, dated June 23, 1955, amended September 7, 1956,issued by the Civil Aeronautics Administration.'Under the cer-tificate, it is authorized to operate as an air taxi between points in thecontinental United States, Mexico, and Canada.The Employer does in excess of $100,000 business annually, about95 percent of which represents revenue from the sale of goods andservices other than air-taxi service.The Employer admits that morethan $50,000 of its annual gross business represents the sale of goodsand services to companies whose operations satisfy the direct inflow,or direct outflow, tests for assertion of the Board's jurisdiction.2Nonetheless, it moves for dismissal of the petition on the ground thatit is a "common carrier by air engaged in interstate commerce" withinthe meaning of the Railway Labor Act,3 that its operations and em-ployees are covered by the provisions of that Act, and that this Boardis therefore without jurisdiction.On the basis of the facts set forth above, we find that the Employer'scontention is without merit.On the contrary, we conclude that theEmployer is not subject to the Railway Labor Act and that it is an1Since the issuance of the certificatethe name of this agency has been changed toFederal Aviation Agency2 SxemonsMailing Service,122 NLRB 81.8 TitleII of the Railway Labor Act extendsthe coverageof that Act to ". . . everycommon carrier by air engaged in interstate or foreign commerce...and every airpilot or otherperson who performs any work as an employee.of such carrier . . .131 NLRB No. 62. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD"employer" within the meaning of Section 2(2) of the National LaborRelations Act, as amended.We therefore deny its motion to dismissthe petition.Because of the nature of the question presented here,we have in this case, as in othercases inthe past,' requested the Na-tional Mediation Board as the agency primarily vested with jurisdic-tion, under the Railway Labor Act, over air carriers and havingprimary authority to determine its own jurisdiction, to study therecord in this case and determine the applicability of the RailwayLabor Act to the Employer. In the present case, we are administra-tively advised by the National Mediation Board, under date of March14, 1961, that: "Based on the entire record it is the opinion of theNational Mediation Board that Bradley Flying Service, Inc., doesnot meet the definition of a common carrier by air as set forth inSection 201 title 2 [sic] of the Railway Labor Act; consequently, thereis no basis for this Board to exercise jurisdiction over the employeror its employees."Accordingly, we find that the Employer is engaged in commercewithin the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.We, therefore, assert juris-diction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner requests a unit of all employees excluding allcertified pilots, certified mechanics, office clerical employees, guards,professional employees, and supervisors as defined in the Act.TheEmployer takes no position as to the composition of the unit.The unit sought consists of six employees who perform maintenanceand fueling services to scheduled airlines and an automotive mechanicwho maintains equipment used in support of the above functions andwho from time to time is called on to perform certain routine main-tenance tasks on aircraft.These employees work under the super-vision of the Employer's vice president and manager, are hourly paid,and punch a time clock. In addition, the Employer employs one certi-fied mechanic and one certified pilot who is also a certified mechanic,both holding certifications from the Federal Aviation Agency.ThePetitioner would exclude these two employees.The "certified mechanic" and "certified pilot" are salaried, do notpunch a time clock, and work without supervision, their work being4 See,e g , Interior Enterprises, Inc,122 NLRB 1538;Pan American World Airways,Inc, Guided Missiles Range Division,115NLRB 493;Northwest Airlines,Inc, 47NLRB 498. GRAND RAPIDS GENERAL MOTORS (FISHER BODY PLANT 1) 439inspected only for completion.However, the "certified mechanic" isengaged exclusively in the repair and overhauling of aircraft, whilethe "certified pilot" spends a major portion of his time performingthese same duties and only a fraction of his time in actual pilotingduties.Each frequently works with the hourly paid automotive me-chanic, whom the Petitioner would include.Under these circum-stances,' we find that, although they may possess a greater degree ofskill than other employees, the "certified mechanic" and the "certi-fied pilot" have a community of interests with the Employer's otherground service and maintenance personnel.We shall, therefore, in-clude them in the unit, in accordance with the Board's policy of afford-ing the same representation treatment to all employees with similarskills 6Accordingly, we find that the following employees at the Employ-er'sWindsor Locks, Connecticut, operation constitute an appropriateunit for the purposes of collective bargaining within the meaning ofSection 9 (c) of the Act :All employees including the automotive mechanic, the certifiedpilot, and the certified mechanic but excluding office clerical and pro-fessional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5The mere difference in their manner of payment affords no basisfor theirexclusionfrom the unit.BergenKnitting Mills,Inc.,122 NLRB 801. Nor does the fact that theyhold FAA certificationsrequire a different result.See,e.g.,Whippany Paper BoardCompany, Inc.,119 NLRB 1615.9 SeeJones-Dabney Company,Division of Devoe & RaynoldsCo.,116 NLRB1556, 1558.Grand Rapids General Motors(Fisher Body Plant #1)andInternational Association of Tool Craftsmen-N.I.U.C., Peti-tioner.Case No. 7-RC-4574.May 8, 1961ORDER DENYING MOTIONOn August 17, 1960, the Petitioner filed a petition seeking a single-plant unit of all tool and die department employees, i.e., die shop, jigand fixture, pattern shop, mechanical devices, die try-out, templatedepartment, heat treat weld shop, and apprentices, excluding all pro-duction and maintenance employees, at General Motors' Grand Rapids,Michigan, plant.On August 29, 1960, the petition was dismissed bythe Regional Director.On appeal from this dismissal, the Board, onOctober 4, 1960, sustained the Regional Director on the ground thata single-plant unit is inappropriate in view of a history of multiplant131 NLRB No. 63.